Citation Nr: 0300076	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  02-03 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for the 
service-connected residuals of a shell fragment wound of 
the right leg (Muscle Group XII), with incomplete 
paralysis of the right peroneal nerve, currently evaluated 
as 40 percent disabling.  

2.  Entitlement to an increased evaluation for the 
service-connected ankylosis of the right ankle, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to 
August 1946.  

This matter comes to the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the RO.  


FINDINGS OF FACT

1.  Prior to final action on this appeal by a Member of 
the Board, in written correspondence received by the Board 
in November 2002, the veteran affirmatively withdrew his 
appeal.  

2.  There currently is no justiciable case or controversy 
for active consideration by the undersigned Member of the 
Board in connection with this appeal.  


CONCLUSION OF LAW

The appeal is dismissed as no justiciable case or 
controversy remains before the undersigned Member of the 
Board at this time.  38 U.S.C.A. §§ 7102, 7104, 7105, 7107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 19.4, 20.101, 
20.204 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions of law and fact necessary to a decision by 
the Secretary of Veterans Affairs under a law that affects 
the provision of benefits by the Secretary to veterans or 
their dependents or survivors are subject to review on 
appeal to the Secretary. Decisions in such appeals are 
made by the Board of Veterans' Appeals.  

In its decisions, the Board is bound by applicable 
statutes, the regulations of the Department of Veterans 
Affairs and precedent opinions of the General Counsel of 
the Department of Veterans Affairs.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct 
hearings on appeal, evaluate the evidence of record, and 
enter decisions in writing on the questions presented on 
appeal.  38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. 
§ 19.4.  

A Substantive Appeal may be withdrawn in writing at any 
time before the Board of Veterans' Appeals promulgates a 
decision.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§ 20.204(b).  

Withdrawal may be by the appellant or by his or her 
authorized representative, except that a representative 
may not withdraw either a Notice of Disagreement or 
Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.204(c).  

In a statement received at the Board in November 2002, the 
veteran stated that he wished to withdraw his appeal.  He 
noted that he had discussed the case with his 
representative and understood the process better.  He 
indicated that, because of his receipt of unemployability, 
his appeal was satisfied.  

Based upon the foregoing, the Board finds that the veteran 
has elected to withdraw his appeal pursuant to 38 U.S.C.A. 
§ 7105(d)(3) and 38 C.F.R. § 20.204(b), and has made a 
specific request in writing to withdraw such appeal.  

Accordingly, there is no justiciable case or controversy 
currently before the Board, as contemplated by 38 U.S.C.A. 
§§ 7102, 7104, 7107 and 38 C.F.R. § 19.4.  

For the reasons stated, and in the absence of any 
justiciable question, the appeal must be dismissed.  

Because the veteran has clearly declared his intent to 
withdraw his appeal, the provisions of the Veterans Claims 
Assistance Act of 2000 and its implementing regulations 
are not for application in this case.  


ORDER

The appeal is dismissed.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

